PER CURIAM.
Order of Special Term modified, by striking out the specified sum imposed as a condition of the amendment, and in lieu thereof providing that plaintiff pay all costs and disbursements of the defendant, to be taxed by the clerk of the county of Jefferson; the amended complaint to be served and costs paio *1111within 30 days from the service of a copy of this order with notice of entry thereof, and, in case of the failure of the plaintiff to so serve said amended complaint and pay said costs, this motion is denied, with $10 costs. The order, as so modified, is affirmed, with $10 costs and disbursements to the appellant.